COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Huff and Senior Judge Annunziata
UNPUBLISHED



              LAURIANNE KRISTIN QUESENBERRY
                                                                                MEMORANDUM OPINION*
              v.      Record No. 1340-20-3                                          PER CURIAM
                                                                                    JULY 27, 2021
              GILES COUNTY DEPARTMENT
               OF SOCIAL SERVICES


                                       FROM THE CIRCUIT COURT OF GILES COUNTY
                                                 Robert M. D. Turk, Judge

                                (Suzanne Bowen, on brief), for appellant.

                                (Richard L. Chidester, County Attorney; Zachary B. Smith, Guardian
                                ad litem for the minor children; Buckland Law Firm, P.L.L.C., on
                                brief), for appellee.


                      Laurianne Kristin Quesenberry (mother) appeals the circuit court’s orders terminating her

              parental rights to her three children. Mother argues that the circuit court erred in finding that the

              evidence was sufficient to terminate her parental rights “when the record shows that she participated

              in all services provided by the Department of Social Services; maintained visitation with her sons;

              and had good cause for her lack of employment and appropriate housing.” Upon reviewing the

              record and briefs of the parties, we conclude that this appeal is without merit. Accordingly, we

              summarily affirm the decision of the circuit court. See Rule 5A:27.




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                        BACKGROUND1

       “On appeal from the termination of parental rights, this Court is required to review the

evidence in the light most favorable to the party prevailing in the circuit court.” Yafi v. Stafford

Dep’t of Soc. Servs., 69 Va. App. 539, 550-51 (2018) (quoting Thach v. Arlington Cnty. Dep’t

of Hum. Servs., 63 Va. App. 157, 168 (2014)).

       Mother and Eric Adam Quesenberry (father) are the biological parents to E.Q., L.Q., and

R.Q., the children who are the subject of this appeal.2 Father and mother reportedly married in

2012 and separated in 2018. After the parents’ separation, father and the children moved to his

mother’s house. In September 2019, the Giles County Department of Social Services (the

Department) received a complaint that father was “unsteady on his feet” when he picked up one

of the children from school. The Department conducted a home visit and found that the living

conditions were “not safe” for the children due to clutter in the home, mattresses “all over the

floor,” and black mold in the bathroom. The Department entered into a safety plan with father,

who agreed to move with the children out of his mother’s home and into his girlfriend’s home.

       On September 16, 2019, father brought the children to school late and “appeared to be on

drugs” because he could “barely stand up or keep his eyes open and had incoherent speech.”

Later that day, the Department met with father who was “irrational” and denied any drug use.

Father eventually admitted to using Suboxone after the Department gave him a drug screen. The



       1
         The record in this case was sealed. Nevertheless, the appeal necessitates unsealing
relevant portions of the record to resolve the issues appellant has raised. Evidence and factual
findings below that are necessary to address the assignments of error are included in this opinion.
Consequently, “[t]o the extent that this opinion mentions facts found in the sealed record, we
unseal only those specific facts, finding them relevant to the decision in this case. The remainder
of the previously sealed record remains sealed.” Levick v. MacDougall, 294 Va. 283, 288 n.1
(2017).
       2
        Father appealed the circuit court’s ruling terminating his parental rights to this Court.
See E. Quesenberry v. Giles Cnty. Dep’t of Soc. Servs., Record No. 1297-20-3.
                                               -2-
Department removed the children from father’s care; E.Q., L.Q., and R.Q. were ages seven, six,

and three, respectively.

       At the time of the removal, mother was living with her boyfriend and his son in a

two-bedroom home in Vinton, Virginia. Mother had seen the children three times the year

before they entered foster care. The Department required mother to obtain and maintain

employment and stable housing. Mother advised the Department that she was not a United

States citizen and had “immigration issues” that affected her ability to obtain employment. The

Department provided her with funding to consult with an immigration attorney. Mother later

reported that she was working.

       The Department advised mother that her boyfriend’s two-bedroom home was too small to

accommodate E.Q., L.Q., and R.Q. The Department referred mother to the Hope House to assist

her with obtaining her own housing that included adequate space for the children. Mother did

not seek alternate housing.

       In addition, the Department required mother to complete a comprehensive evaluation and

parenting classes. Mother completed the comprehensive evaluation, which included a

psychological assessment. The evaluator found that mother did not need any mental health or

substance services, but recommended parenting classes for her. Mother completed all but two of

the parenting classes, which were cancelled because of the pandemic.

       The Department offered supervised visitations to mother, who regularly attended the

visits. Mother also maintained open communication with the foster mother, who provided

mother with updates and photographs of the children. The foster mother also arranged for

mother to call and visit with the children at the foster home.

       Because mother had not substantially remedied the conditions that led to the children’s

continuation in foster care, the Giles County Juvenile and Domestic Relations District Court (the

                                                -3-
JDR court) terminated mother’s parental rights to the children and approved the foster care goal

of adoption. Mother appealed to the circuit court.

       At the circuit court hearing, the Department presented evidence that the children have

been in the same foster home since September 17, 2019, and the foster parents were willing to

adopt the children. When the children entered foster care, they had poor hygiene skills and

needed help bathing and toileting. R.Q. had trouble communicating. The Department referred

the children for evaluations and therapy. Dr. Alyson Hartkopf, a pediatrician at the Child

Development Clinic, evaluated L.Q. and R.Q. for developmental delays and behavioral concerns.

Dr. Hartkopf diagnosed L.Q. with “attention deficit/hyperactivity disorder, combined type

(ADHD); oppositional defiant behavior; sleeping difficulty; and child within foster care system.”

Dr. Hartkopf initially prescribed medication for L.Q.’s ADHD and subsequently prescribed him

medication for anxiety and sleeping. Dr. Hartkopf diagnosed R.Q. with ADHD and prescribed

medication for him.

       In addition, Dr. Hartkopf found that L.Q. and R.Q. had speech and developmental delays

when compared with other similarly aged children. Dr. Hartkopf referred L.Q. and R.Q. to

speech and occupational therapy and recommended that both children continue with play

therapy. By the time of the circuit court hearing, L.Q. and R.Q. had made “significant

progress . . . in catching up” with their peers developmentally, and all three children’s hygiene

had “drastically improved.” L.Q. and R.Q. had been discharged from speech therapy, and L.Q.

had been discharged from occupational therapy.

       Another evaluator diagnosed the children with post-traumatic stress disorder and

recommended that they continue with therapy to work on social skills, healthy attachments, and

regulated behaviors. To supplement the children’s therapy, the Department provided in-home




                                                -4-
services to the children to assist them with anger management, impulse control, and sibling

conflict.

        Due to L.Q.’s special needs, the Department referred L.Q. for an independent evaluation,

which was completed in May 2020. The evaluator diagnosed L.Q. with reactive attachment

disorder and found that he was “severely neglected” while in the care of mother and father. The

evaluator opined that L.Q. would need therapy for years and stressed that L.Q. needed a living

environment with “consistent, stable love and consequences and discipline.” The evaluator

testified that L.Q.’s prognosis would be “very poor” if he returned to “his original home,” but his

prognosis would improve if he remained in foster care and was adopted.

        The social worker testified that mother still had not resolved her “immigration issues.”

Mother also had not moved from her boyfriend’s home, despite being advised that it did not have

“adequate space” for the children because it had only two bedrooms. Mother never obtained

stable employment and relied financially on her boyfriend. Since the children entered foster

care, mother relied on transportation services through the Department and she had not

demonstrated financial stability or an ability to meet the children’s needs. She also never

contacted the children’s counselor, therapist, occupational therapist, or speech therapist to ask

about the children.

        At the conclusion of the Department’s evidence, mother joined father’s motion to strike,

which the circuit court denied. Mother did not present any evidence. After hearing the evidence

and arguments, the circuit court terminated mother’s parental rights under Code § 16.1-283(C)(2)

and approved the foster care goal of adoption. This appeal followed.

                                           ANALYSIS

        “On review, ‘[a] trial court is presumed to have thoroughly weighed all the evidence,

considered the statutory requirements, and made its determination based on the child’s best

                                                -5-
interests.’” Castillo v. Loudoun Cnty. Dep’t of Fam. Servs., 68 Va. App. 547, 558 (2018)

(quoting Logan v. Fairfax Cnty. Dep’t of Hum. Dev., 13 Va. App. 123, 128 (1991)). “Where, as

here, the court hears the evidence ore tenus, its finding is entitled to great weight and will not be

disturbed on appeal unless plainly wrong or without evidence to support it.” Fauquier Cnty.

Dep’t of Soc. Servs. v. Ridgeway, 59 Va. App. 185, 190 (2011) (quoting Martin v. Pittsylvania

Cnty. Dep’t of Soc. Servs., 3 Va. App. 15, 20 (1986)).

        Mother argues that the circuit court erred in finding that the evidence was sufficient to

terminate her parental rights “when the record shows that she participated in all services provided

by the Department of Social Services; maintained visitation with her sons; and had good cause for

her lack of employment and appropriate housing.”3 Mother asserts that her “lack of immigration

status in the United States has prevented her from obtaining independent and appropriate housing or

employment.”

        The circuit court terminated mother’s parental rights under Code § 16.1-283(C)(2), which

states that a court may terminate parental rights if:

                The parent or parents, without good cause, have been unwilling or
                unable within a reasonable period of time not to exceed 12 months
                from the date the child was placed in foster care to remedy
                substantially the conditions which led to or required continuation
                of the child’s foster care placement, notwithstanding the
                reasonable and appropriate efforts of social, medical, mental health
                or other rehabilitative agencies to such end.

        “[S]ubsection C termination decisions hinge not so much on the magnitude of the

problem that created the original danger to the child, but on the demonstrated failure of the

parent to make reasonable changes.” Yafi, 69 Va. App. at 552 (quoting Toms v. Hanover Dep’t

of Soc. Servs., 46 Va. App. 257, 271 (2005)).


        3
         Mother cites Code § 16.1-283(C)(1) in her opening brief. The circuit court did not
terminate mother’s parental rights under Code § 16.1-283(C)(1), so we will not address that
portion of her arguments.
                                              -6-
          The circuit court acknowledged that the children were removed from father’s home and

that mother “didn’t have anything to do with [the cause of the children’s removal].” Mother’s

housing situation, not her immigration status, remained a concern while the children were in

foster care. The Department assisted mother with providing her funding for an immigration

attorney and referring her to the Hope House, but mother did not change her situation. The

circuit court found that mother had been unable to provide stable housing for the children, and it

had received no evidence that mother could remedy that condition. Mother admitted in her

closing argument that she “still has not been able to do what [she] would need to do in order to

take care of her children.”

          The circuit court, however, was most concerned about the children. The circuit court

heard evidence that the children suffered from post-traumatic stress disorder and that the parents

were probably triggers for the children. When L.Q. and R.Q. entered foster care, they had

developmental and speech delays. The circuit court stressed that L.Q. was diagnosed with

reactive detachment disorder due to “severe neglect” and that the prognosis for him would be

“devastating” if he were returned to his parents. All three children participated in therapy while

in foster care, yet mother never contacted the children’s counselors or therapists. The circuit

court found that the children “have some issues and they haven’t been dealt with properly by

[mother and father] when they were in [mother’s and father’s] custody.” The circuit court

further found that there was no evidence that the parents could handle the children’s issues in the

future.

          At the time of the circuit court hearing, the children had been in the same foster care

home for thirteen months. The circuit court found that the children were “making progress” and

“have to remain in foster care.” Mother was not in a position to have custody of the children. “It

is clearly not in the best interests of a child to spend a lengthy period of time waiting to find out

                                                  -7-
when, or even if, a parent will be capable of resuming his [or her] responsibilities.” Tackett v.

Arlington Cnty. Dep’t of Hum. Servs., 62 Va. App. 296, 322 (2013) (quoting Kaywood v.

Halifax Cnty. Dep’t of Soc. Servs., 10 Va. App. 535, 540 (1990)).

       Considering the entire record, the circuit court did not err in terminating mother’s

parental rights under Code § 16.1-283(C)(2).

                                         CONCLUSION

       For the foregoing reasons, the circuit court’s ruling is summarily affirmed. Rule 5A:27.

                                                                                          Affirmed.




                                               -8-